Case 2:18-cv-09437-PA-AFM Document 43 Filed 08/05/19 Page 1 of 5 Page ID #:1431




 1   STEPTOE & JOHNSON LLP
     CAROL BROPHY (155767)
 2   cbrophy@Steptoe.com
 3   ANTHONY J. ANSCOMBE (135883)
     aanscombe@Steptoe.com
 4
     1 Market Street, Suite 1800
 5   San Francisco, CA 94105
 6   Phone: (415) 365-6700

 7   STEPTOE & JOHNSON LLP
 8   MELANIE A. AYERH (303211)
     mayerh@steptoe.com
 9   633 West Fifth Street, Suite 1900
10   Los Angeles, CA 90071-3033
     Telephone: (213) 439-9432
11
     Facsimile: (213) 439-9599
12
13   Counsel for Defendant,
     Jarrow Formulas, Inc.
14
15                           UNITED STATES DISTRICT COURT
16                         CENTRAL DISTRICT OF CALIFORNIA
17
18   COLLIN SHANKS, on behalf of                  Case No.: CV 18-9437 PA
19   himself, all other similarly situated, and   Judge: Honorable Percy Anderson
     the general public,
20
                                                  DEFENDANT JARROW
21                   Plaintiff,                   FORMULAS, INC.’S
22                                                APPLICATION FOR LEAVE TO
              vs.                                 FILE DOCUMENTS UNDER SEAL
23
24   JARROW FORMULAS, INC.,                       [Proposed Order filed concurrently
                                                  herewith]
25
                     Defendant.
26
27
28

           DEFENDANT JARROW FORMULAS, INC.’S APPLICATION FOR LEAVE TO FILE
                              DOCUMENTS UNDER SEAL
     DC:13783857.1
Case 2:18-cv-09437-PA-AFM Document 43 Filed 08/05/19 Page 2 of 5 Page ID #:1432




 1            TO THE COURT AND ALL PARTIES AND THEIR ATTORNEYS OF
 2   RECORD:
 3            Pursuant to Central District of California Civil Local Rule 79-5 and the
 4   Protective Order, dated April 24, 2019 (ECF No. 29), Defendant Jarrow Formulas,
 5   Inc. (“JFI”) respectfully submits this application for leave to file under seal
 6   unredacted copies of the following documents:
 7                    The deposition testimony of Rory Lipsky taken on July 16, 2019 (pages
 8                      67:3-6; 67:18-20; 93:4-11; 93:14-15; 93:2-94:2), attached as Exhibit A
 9                      to the declaration of Anthony J. Anscombe filed in support of
10                      Defendant’s Opposition to Class Certification;
11                    The deposition testimony of Plaintiff Collin Shanks taken on July 25,
12                      2019 (page 78:2-19), attached as Exhibits D and S to the declaration
13                      of Anthony J. Anscombe filed in support of Defendant’s Opposition to
14                      Class Certification; and
15                    The expert report of Stephanie Plancich (page 2, ¶2(b); on pages 11-12,
16                      ¶¶24-25; page 15, ¶35), attached as Exhibit R to the declaration of
17                      Anthony Anscombe filed in support of Defendant’s Opposition to Class
18
                        Certification.
19
              Defendant’s filing redacts sensitive financial and proprietary information that
20
     is not already in the public record and which has been designated as
21
     “CONFIDENTIAL.” The filing also redacts testimony that discloses personal
22
     identifiers of Plaintiff’s minor children which Defendant neither cites to nor relies
23
     on in its Opposition. Counsel for Plaintiff has indicated that Plaintiff does not intend
24
     to oppose JFI’s Application for Leave to File Documents Under Seal. (Ayerh Decl.
25
     ¶8.)
26
              This Application is based on this Notice, the below Memorandum, the
27
     declarations of Rory Lipsky and Melanie A. Ayerh, and unredacted versions of the
28
                                                    1
            DEFENDANT JARROW FORMULAS, INC.’S APPLICATION FOR LEAVE TO FILE
                               DOCUMENTS UNDER SEAL
     DC:13783857.1
Case 2:18-cv-09437-PA-AFM Document 43 Filed 08/05/19 Page 3 of 5 Page ID #:1433




 1   exhibits to be filed under seal, highlighting the portions that have been omitted from
 2   the redacted documents.
 3       I.          INTRODUCTION
 4             On April 24, 2019, the Court entered a Protective Order in this action. (ECF
 5   No. 29.) The Protective Order permits parties to designate as “Confidential” “trade
 6   secrets, proprietary information, and other highly confidential commercial
 7   information, or material required to be kept confidential by state or federal law”
 8
     (ECF No. 1 ¶ 1), where “there is a good faith basis in law and in fact for the
 9
     designation within the meaning of Federal Rule of Civil Procedure 26(g)” (Id. ¶ 2).
10
     “The parties may further designate certain discovery material or testimony of a
11
     highly      confidential   and/or    proprietary   nature   as   ‘CONFIDENTIAL          -
12
     ATTORNEY’S EYES ONLY.’” (Id. ¶ 8.) Under the Protective Order, the parties
13
     have agreed to apply to file such confidential information under seal. (Id. ¶ 10.)
14
15       II.     ARGUMENT
16             Access to judicial records is not absolute. When ruling on a motion to seal

17   court records, a “court must conscientiously balance the competing interests of the

18   public and the party who seeks to keep certain judicial records secret.” Kamakana

19   v. City & Cty. of Honolulu, 447 F.3d 1172, 1178-79 (9th Cir. 2006). “The

20   common-law right of inspection has bowed before the power of a court to ensure

21   that its records” do not “serve as ... sources of business information that might

22   harm a litigant's competitive standing.” Nixon v. Warner Commc'ns, Inc., 435 U.S.

23   589, 598 (1978)).

24             If the documents to be sealed are “more than tangentially related to the merits

25   of the case,” the applicant must demonstrate “compelling reasons” for sealing the

26   documents. Ctr. for Auto Safety v. Chrysler Grp., LLC, 809 F.3d 1096, 1098 (9th

27   Cir. 2016). The “compelling reasons” standard applies here. Cohen v. Trump, No.

28   13-cv-2519-GPC-WVG, 2016 WL 3036302, at *3 (S.D. Cal. May 27, 2016); see
                                                  2
           DEFENDANT JARROW FORMULAS, INC.’S APPLICATION FOR LEAVE TO FILE
                              DOCUMENTS UNDER SEAL
     DC:13783857.1
Case 2:18-cv-09437-PA-AFM Document 43 Filed 08/05/19 Page 4 of 5 Page ID #:1434




 1   also Lucas v. Breg, Inc., No. 15-cv-00258-BAS-NLS, 2016 WL 5464549, at *1
 2   (S.D. Cal. Sept. 28, 2016) (“[T]he Court finds that Plaintiffs’ motion for class
 3   certification is more than tangentially related to the merits of the case, and that the
 4   compelling reasons standard applies.”). “In general, ‘compelling reasons’ sufficient
 5   to outweigh the public’s interest in disclosure and justify sealing court records exist
 6   when such ‘court files might have become a vehicle for improper purposes,’ such as
 7   the use of records to ... release trade secrets.” Kamakana, 447 F.3d at 1179 (emphasis
 8   added) (quoting Nixon, 435 U.S. at 598); see also Apple Inc. v. Psystar Corp., 658
 9   F.3d 1150, 1162 (9th Cir. 2011) (“The publication of materials that could result in
10   infringement upon trade secrets has long been considered a factor that would
11   overcome this strong presumption.”). The Ninth Circuit has adopted the
12   Restatement's definition of “trade secret.” Clark v. Bunker, 453 F.2d 1006, 1009 (9th
13   Cir. 1972). According to the Restatement, “[a] trade secret may consist of any
14   formula, pattern, device or compilation of information which is used in one's
15   business, and which gives him an opportunity to obtain an advantage over
16   competitors who do not know or use it.” Restatement (First) of Torts § 757, cmt. b.;
17   see, e.g., In re Electronic Arts, 298 Fed.Appx. 568, 569 (9th Cir. 2008) (district court
18   had abused its discretion in refusing to seal “pricing terms, royalty rates, and
19   guaranteed minimum payment terms” found in a license agreement because such
20   information “plainly falls within the definition of ‘trade secrets”).
21            Here, the confidentiality designations and proposed redactions as to specific
22   portions of Exhibit A and R are necessary and appropriate and a denial of the
23   Application to Seal will disadvantage JFI and potentially harm competition. (Ayerh
24   Decl. ¶3; Lipsky Decl. ¶¶3-6.) As attested in the supporting declaration of Rory
25   Lipsky and Melanie A. Ayerh, the redactions are necessary to protect sensitive and
26   proprietary information regarding the finances and operations of JFI, as well as, third
27   party confidential documents:
28
                                                3
           DEFENDANT JARROW FORMULAS, INC.’S APPLICATION FOR LEAVE TO FILE
                              DOCUMENTS UNDER SEAL
     DC:13783857.1
Case 2:18-cv-09437-PA-AFM Document 43 Filed 08/05/19 Page 5 of 5 Page ID #:1435



                      Exhibit A sets forth testimony by Rory Lipksy regarding JFI’s pricing
 1                     and commercial strategies for coconut oil, which JFI treats as
                       proprietary trade secret information and does not disclose to the general
 2                     public. (Lipsky Decl. ¶¶3, 4, 5.)
 3                    Exhibit R sets forth non-public information reflecting JFI’s commercial
 4                     strategies for pricing and confidential information regarding sales
                       volumes. (Lipsky Decl. ¶¶3, 4, 6.) In addition, Exhibit R identifies data
 5                     received from IRI MULO which was produced by pursuant to a
                       confidentiality designation and must be sealed to protect the
 6                     confidentiality of this third party. (Ayerh Decl. ¶¶2, 3.)
 7
         In addition, the proposed redactions as to specific portions of Exhibit D and S are
 8
     necessary to protect the disclosure of personal identifiers of Plaintiff’s minor
 9
     children. Defendant neither cites to nor relies on that testimony in its Opposition
10
     motion. (Ayerh Decl. ¶4.)
11
12       III. CONCLUSION
13       Defendant respectfully requests that its Application for Seal be granted in its
14   entirety.
15   DATED: August 5, 2019                        STEPTOE & JOHNSON LLP
16
                                             By: /s/ Melanie A. Ayerh
17
                                                 Carol Brophy
18                                               Anthony J. Anscombe
19                                               Melanie A. Ayerh

20                                                Counsel for Defendant,
21                                                Jarrow Formulas, Inc.
22
23
24
25
26
27
28
                                                    4
           DEFENDANT JARROW FORMULAS, INC.’S APPLICATION FOR LEAVE TO FILE
                              DOCUMENTS UNDER SEAL
     DC:13783857.1
